C. A. 7th Cir. Motion of Chamber of Commerce of the United States of America for leave to file a brief as amicus curiae granted. Certiorari granted limited to Question 1 presented by the petition. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, March 4, 1998. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 30,1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, April 14, 1998. This Court’s Rule 29.2 does not apply.